      Case 4:18-cv-00232-KGB-ERE Document 64 Filed 08/25/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MICHAEL E. LONG, JR.                                                                PLAINTIFF

v.                             Case No. 4:18-cv-00232-KGB-ERE

FAULKNER COUNTY SHERIFF’S OFFICE, et al.                                          DEFENDANTS

                                              ORDER
       The Court has received the Partial Recommended Disposition submitted by United States

Magistrate Judge Beth Deere1 (Dkt. No. 62). The parties have not filed any objections, and the

time for filing objections has passed.       After careful review of the Partial Recommended

Disposition, the Court concludes that the Partial Recommended Disposition should be, and hereby

is, approved and adopted as this Court’s findings in all respects (Id.).

       The Court grants, in part, and denies, in part, defendants’ motion for summary judgment

(Dkt. No. 58) as follows:

       1.      The Court dismisses plaintiff Michael E. Long Jr.’s claims against defendant John

               Randall without prejudice.

       2.      The Court dismisses with prejudice Mr. Long’s claim for compensatory damages.

       3.      The Court denies as moot Mr. Long’s claim for injunctive relief.

       4.      Mr. Long may proceed with his individual and official-capacity claims against

               defendants Chris Riedmueller, Gary Andrews, and Rusty Page for nominal and

               punitive damages (Dkt. Nos. 2, 5).




       1
          On May 28, 2021, this case was reassigned to United States Magistrate Judge Edie R.
Ervin due to the retirement of United States Magistrate Judge Deere.
Case 4:18-cv-00232-KGB-ERE Document 64 Filed 08/25/21 Page 2 of 2




So ordered this the 25th day of August, 2021.



                                            _____________________________
                                            Kristine G. Baker
                                            United States District Judge




                                        2
